                                   Case:19-02036-jtg                   Doc #:27 Filed: 08/19/2019                             Page 1 of 2


                                                     UNITED STATES BANKRUPTCY COURT
                                                          Western District of Michigan
 In re:      Kimberly May Rittenhouse                                                                 Case No. 19-02036
                                                                           ,                          Chapter 13
 Debtor(s).                                                                                           Hon. John T. Gregg
                                                                           /                          Filed: 5/07/2019

                                             FIRST PRECONFIRMATION AMENDED CHAPTER 13 PLAN

II. FUNDING
        A. PLAN PAYMENT The Debtor(s) shall make payments in the amount of $ 579.25 per         week,     bi-weekly,
              semi-monthly,     monthly, and/or  Other (see Additional Plan Payment Provisions) for the minimum of
           the ACP.
             Additional Plan Payment Provisions:


III. DISBURSEMENTS

            A. ADMINISTRATIVE CLAIMS. The Debtor(s) shall pay in full, in deferred cash payments, all allowed claims
               entitled to priority under 11 U.S.C. § 507, including:

                 3. Attorney fees exclusive of costs and expenses: An initial fee of $ 3,200.00 less fees paid of $ 1,000.00,
                    leaving a fee balance in the amount of $ 2,200.00 to be paid by the Trustee pursuant to the priorities set
                    forth in paragraph IV.H of the Plan,unless otherwise marked below:

            C. SECURED CLAIMS.

                 1. Real Property:

                    a. Mortgage Payments: Unless otherwise stated, the Trustee shall commence paying the first post-petition
                      mortgage payment on the first day of the month following the month of the petition date.

                    b. Principal Residence Post-Petition Mortgage Payments and Prepetition Arrears: The following is the
                      street address and the tax ID parcel no. for the principal residence of the Debtor(s):


 Property No.           1 1706 Gratiot Street NW Grand Rapids, MI 49504 Kent County
                        Primary Residence. Value = SEV x 2.
                        Acquistion Date: 6/30/2015.

 Creditor Name                                                                 Estimated Monthly Payment                            Estimated Taxes & Insurance
                                                                                        Amountiii                                    Arrearsiv Escrowed With
                                                                                                                                                 Lender? Y/N
 1 US Bank                                                                     863.89                                      9,717.54                                 Y

                 2. Personal Property:

                    c. Secured Claims Subject to 11 U.S.C. •§ Section 506viii: Claims in this class shall be paid as follows
                       plus an additional pro-rata amount that may be available from funds on hand at an interest rate specified
                       below or the contract rate specified in the proof of claim whichever is lower. Creditor will be paid the fair
                       market value (FMV) as a secured claim and any balance due as a general unsecured claim.

iii
   The monthly payment amount is an estimate and the Trustee shall pay the monthly payment amount based on the proof of claim as filed. The Plan authorizes the Trustee
to make post-petition regular mortgage or land contract payments prior to the proof of claim being filed. This provision does not preclude any party in interest from filing an
objection to the claim.
iv
     The amount of prepetition arrears is an estimate and the Trustee shall pay the prepetition arrears based on the proof of claim as filed. Any claim filed for prepetition arrears
shall be paid through the Plan over a reasonable period of time and pro-rata with other secured creditors without interest.
viii
     If the collateral is a motor vehicle and is destroyed, the Debtor(s), with consent from the secured creditor and Trustee or by order of the Court, may use the collateral
insurance proceeds to purchase replacement collateral, to which the creditor’s lien shall attach.
                                                                                1 - As updated on 11-23-16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
                                   Case:19-02036-jtg                   Doc #:27 Filed: 08/19/2019                             Page 2 of 2


 Creditor, Address & Account No.ix                                      Collateral                            FMV           Interest        Pre-Conf Equal Monthly
                                                                                                                              Rate            APP      Payment
 Honor Credit Union                                         2007 Jeep Cherokee 124206                      4,500.00        6.00            0.00             121.43
 2920 Lakeview Ave                                          miles
 Saint Joseph, MI 49085                                     KBB Value. Fair Condition.
 xx1-771                                                    Acquisition Date:

                 4. Collateral to Be Surrendered/Executory Contracts to Be Rejected: The property listed below is
                    surrendered to the creditor, and the executory contracts/unexpired leases are rejected:

 Creditor                                                                                   Property/Contract Description
 Honor Credit Union                                                                         2007 Jeep Cherokee

The automatic stay shall be terminated upon entry of the confirmation order and any deficiency claim or claim arising from
rejection shall be treated as a general unsecured claim, subject to paragraph IV.G.

                                                THIS PLAN REMAINS UNCHANGED IN ALL RESPECTS
                                                     NOT IN CONFLICT WITH THIS AMENDMENT

 Date: August 14, 2019                                                                          /s/
                                                                                                Kimberly May Rittenhouse                   , Debtor
           August 14, 2019
 Date:                                                                                          /s/
                                                                                                Jeffrey D. Mapes P70509                    , Counsel for the Debtor(s)




ix
 If the creditor files a proof of claim with a balance owing which is different from the amount listed above, the proof of claim shall control as to the amount of the debt, unless a
party in interest objects to the proof of claim
                                                                              2 - As updated on 11-23-16
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
